IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-40103
                           Summary Calendar



JERRY E. EASLEY,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-96-CV-332
                        - - - - - - - - - -
                          December 9, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerry E. Easley, # 421286, appeals the dismissal of his 42

U.S.C. § 1983 action as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).    Easley argues that the district court’s

holding that he had no standing and that his claim was not ripe

was erroneous.    We agree in part.   "The basic inquiry is whether

the `conflicting contentions of the parties . . . present a real,

substantial controversy between parties having adverse legal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 97-40103
                                   -2-

interests, a dispute definite and concrete, not hypothetical or

abstract.'"     Babbitt v. United Farm Workers Nat. Union, 442 U.S.
289, 298 (1979) (citation omitted).     A plaintiff that challenges

a policy "must demonstrate a realistic danger of sustaining a

direct injury as a result of the [policy's] operation or

enforcement."     Id.   However,"`[o]ne does not have to await the

consummation of threatened injury to obtain preventive relief.

If the injury is certainly impending that is enough.'"      Id.

(citations omitted).

     Easley’s claims of violations of his rights to substantive

due process and equal protection are not yet ripe.     The TDCJ

policy allows Easley to use his word processor as long as it is

working.   Although he has alleged that his machine is having some

problems, he has not alleged that it has broken completely so

that it is useless unless repaired.     Therefore, he has not

alleged the “immediate injury” necessary to sustain ripeness.

See Cinel v. Commick, 15 F.3d 1338, 1341 (5th Cir. 1994).       The

district court’s dismissal for lack of ripeness is affirmed as to

Easley’s subtantive due process and equal protection claims.

     The district court did not address Easley’s claim of

retaliation through punitive transfers and disciplinary action

for exercising his First Amendment right to complain of prison

conditions.   Easley has standing to bring this claim.    Easley

alleged in the district court and argues on appeal that he was

retaliated against for his legal activities by a pattern of
                            No. 97-40103
                                 -3-

punitive transfers and a disciplinary action designed to

interfere with his case in No. C-92-323, allegations which the

district court ignored.

     "To state a claim of retaliation an inmate must allege the

violation of a specific constitutional right. . . .”       Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995), cert. denied, 116
S. Ct. 800 (1996).    A retaliation claim focuses on “whether there

has been an obstruction of the exercise of a constitutional

right” separate and apart from the validity or legitimacy of the

underlying conduct.    Id. at 1165.    Although a prisoner has no

constitutional right to be housed in a particular facility, Olim

v. Wakinekona, 461 U.S. 238, 244-45 (1983), prison officials may

not retaliate against an inmate by continuously transferring him

for complaining of prison conditions or treatment.       See Gibbs v.

King, 779 F.2d 1040, 1046 (5th Cir. 1986)(prison officials may

not retaliate against prisoner for exercising right of access to

the courts).   Easley has met the threshold requirement of

alleging a violation of a First Amendment right.

     In addition to alleging the violation of a constitutional

right, the inmate must also allege and “be prepared to establish

that but for the retaliatory motive the complained of incident

. . . would not have occurred.”       Woods, 60 F.3d at 1166.   Mere

conclusionary allegations of retaliation will not suffice.        Id.

The inmate must produce direct evidence of the defendants'

motivation, or "allege a chronology of events from which
                            No. 97-40103
                                 -4-

retaliation may plausibly be inferred.”     Id. (internal quotation

marks and citation omitted).   Easley alleged that he was

transferred or placed in solitary confinement every time his

trial in No. C-92-323 approached, which deprived him of access to

his word processor for trial preparation.    He alleged that these

actions were taken to interfere with his litigation.    These

allegations allow a plausible inference of retaliation.     Easley

has alleged all of the elements of a retaliation claim.     See

Johnson, 110 F.3d at 310.   This claim is be remanded for further

development.

     Easley alleges that he was retaliated against for pursuing

his own legal activities and for his activities as a writ writer.

His activities as a writ writer are not constitutionally

protected and do not support a retaliation claim.     See Johnson v.

Rodriguez, 110 F.3d 299, 310-11 (5th Cir. 1997); Tighe v. Wall,

100 F.3d 41, 43 (5th Cir. 1996).

     In summary, the district court abused its discretion in

dismissing Easley’s action as frivolous at this stage of the

litigation without allowing further factual development of his

retaliation claim.   The district court’s judgment is vacated in

part, and Easley’s claim of retaliation in connection with the

deliberate actions taken to interfere with his personal

litigation in no. C-92-323 is remanded for further development.

The district court’s judgment is AFFIRMED in all other respects.

     AFFIRMED IN PART, VACATED AND REMANDED IN PART.